


                                                              Execution Version

                               SECURITY AGREEMENT

         This Security  Agreement  dated as of the 19th day of June,  2007 (this
"Security  Agreement"),  by and between NEDAK Ethanol,  LLC, a Nebraska  limited
liability  company,  having an address of 87590  Hillcrest  Road - P.O. Box 391,
Atkinson,  Nebraska  68713  ("Pledgor")  and  Arbor  Bank,  a  Nebraska  banking
corporation ("Pledgee").

                                    RECITALS:

         WHEREAS,  Pledgee  made a loan to  Pledgor  in the  original  principal
amount of $6,864,000.00 (the "Loan"), pursuant to that certain Loan Agreement of
even date  herewith by and between  Pledgee and Pledgor (the "Loan  Agreement");
and

         WHEREAS,  the Loan will be disbursed to Pledgor in one or more advances
and is  evidenced by that certain  Promissory  Note dated of even date  herewith
from Pledgor to Pledgee ("Note"); and

         WHEREAS,  in order to  induce  Pledgee  to make the  Loan,  Pledgor  is
willing  to enter  into this  Security  Agreement  and grant  Pledgee a security
interest in the Series A Note and the Pledged Revenues (as hereinafter defined).

                                    AGREEMENT

         NOW  THEREFORE,  in  consideration  of the  foregoing,  and in order to
induce  Pledgee to make the Loan and for other good and valuable  consideration,
the receipt and sufficiency of which is hereby acknowledged, Pledgor does hereby
agree with Pledgee, as follows:

     1. Definitions.

     "Capitalized  Interest  Fund" shall have the meaning given that term in the
Loan Agreement.

     "Chief  Executive  Office  State"  shall  mean the State in which the Chief
Executive Offices of Pledgor are located.

     "Code" shall mean the Uniform  Commercial  Code, as enacted in the State of
Nebraska, as amended.

     "Collateral  State"  shall  mean any  State in which  Collateral  is issued
and/or held.

     "Debt  Service  Reserve Fund" shall have the meaning given that term in the
Loan Agreement.

     "Financing  Statement"  shall  have the  meaning  given that term under the
Code.

     "Insurance  Proceeds" shall mean all the proceeds of any insurance policies
of Pledgor.

     "Interest" shall have the meaning set forth in the Loan Agreement.



--------------------------------------------------------------------------------



     "Issuer" shall mean The City of Atkinson, Nebraska, as issuer of the Series
A Note.

     "Loan  Documents"  shall mean the Loan  Agreement and any and all ancillary
documents necessary to consummate the transactions contemplated thereby.

     "Obligations"  shall mean (a) the aggregate unpaid principal amount of, and
accrued  Interest on, the Note;  (b) all other fees and other  amounts  owing by
Pledgor to Pledgee under the Note; and (c) each and all of the  representations,
warranties,  covenants,  obligations,  liabilities,  indemnities  and  duties of
Pledgor under the Loan Documents.

     "Pledged  Revenues"  shall mean all revenues  pledged by Issuer pursuant to
the Series A Note, which includes Pledged Tax Increment Revenues, PILOT Payments
and Liquidated Damages Amount, as such terms are defined in the Loan Agreement.

     "Pledgor  State"  shall mean any State in which  Pledgor is  authorized  or
licensed to conduct business.

     "Series A Note" shall mean the Issuer's Tax Increment Revenue Note, Taxable
Series 2007A (NEDAK Ethanol, LLC Plant Project),  dated the date of issuance and
delivery thereof,  in the original principal amount of Six Million Eight Hundred
Sixty-Four Thousand Dollars  ($6,864,000.00)  with a debt service coverage ratio
of 1.20 to 1.00, and an initial interest rate of 9.5%, and a maturity date on or
before December 1, 2021.

     "Senior Lender" shall mean Farm Credit Services of Grand Forks, FCLA, along
with its lending  syndicate,  or any  successor  lender under the Senior  Credit
Facility.

     "Senior Credit  Facility"  shall mean that certain Master Credit  Agreement
between Borrower and Senior Lender dated as of February 14, 2007.

     2.  Grant of  Security  Interest.  As  security  for the full  payment  and
performance of the  Obligations  when due,  Pledgor  hereby grants,  assigns and
pledges,  a continuing lien on and security  interest in, and, as a part of such
grant,  assignment  and  pledge,  hereby  transfers  and  assigns  to Pledgee as
security, all of the following (the "Collateral") whether now owned or hereafter
acquired:  (i) the Series A Note and all of Pledgor's right,  title and interest
in and to the Series A Note; (ii) all Insurance Proceeds,  subject,  however, to
the right of Senior Lender pursuant to the Senior Credit Facility;  (iii) all of
Pledgor's  interest in all  distributions  to which Pledgor shall at any time be
entitled in respect of the Series A Note; (iv) all of Pledgor's right, title and
interest in and to the Pledged Revenues; (v) the Capitalized Interest Fund; (vi)
the Debt Service  Reserve Fund; and (vii) to the extent not otherwise  included,
all proceeds of any or all of the foregoing.

     3. Perfection of Security Interests.

          (a)  Pledgor  authorizes   Pledgee  to  file  a  Financing   Statement
     describing the Collateral.

          (b)  Pledgee  shall  receive,  prior to the  Closing  of the Loan,  an
     official report from the Secretary of State of each Collateral State, Chief
     Executive  Office State and the Pledgor



--------------------------------------------------------------------------------



     State  indicating  that  Pledgee's  interest is prior to all other security
     interest or other interests reflected in the report.

     4. Perfection by Possession.  Pledgor shall have possession of the Series A
Note.

     5.  Representations,  Warranties  and Covenants.  Pledgor hereby  covenants
with, and represents and warrants to, Pledgee as follows:

          (a) Pledgor will defend Pledgee's right,  title and interest in and to
     the  Collateral  pledged  by  Pledgor  pursuant  hereto  or in which it has
     granted a security  interest pursuant hereto against the claims and demands
     of all other persons.

          (b) Pledgor is the legal  beneficiary of the Series A Note in which it
     has  granted a security  interest  pursuant  hereto,  free and clear of all
     claims or security interests of every nature whatsoever, except such as are
     created pursuant to this Security Agreement,  and has the unqualified right
     to pledge  and grant a  security  interest  in the same as herein  provided
     without the consent of any other  person  other than any such  consent that
     has been obtained.

          (c) The Series A Note have been  validly  acquired  by Pledgor and are
     duly and validly pledged hereunder. All consents and approvals required for
     the execution and delivery of this Security  Agreement and the consummation
     of the  transactions  contemplated  by this  Security  Agreement  have been
     obtained.

     6. Application of Collateral.  All proceeds of any Collateral now or at any
time  hereafter  received or retained by Pledgee  pursuant to the  provisions of
this Security Agreement  (including,  without limitation,  any proceeds from the
sale of all or any portion of the Series A Note, including all Pledged Revenues,
and all  distributions  received  by  Pledgee  in  respect of the Series A Note,
including the Pledged Revenues) shall be applied by Pledgee to the Obligations.

     7. Remedies. If an Event of Default shall occur and then be continuing:

          (a) Pledgee may  exercise  all of the rights and remedies of a secured
     party under the Code.

          (b) Pledgee shall also have the right to, at any time and from time to
     time,  (i) cause  any or all of the  Series A Note to be  registered  in or
     transferred  into the name of  Pledgee  or into  the name of a  nominee  or
     nominees, or designee or designees,  of Pledgee;  and/or (ii) sell, resell,
     assign and deliver, in its sole discretion, any or all of the Series A Note
     or any other collateral  security for the Obligations and all right,  title
     and interest,  claim and demand therein and right of redemption thereof, at
     public or private sale, for cash, upon credit or for future  delivery,  and
     in connection therewith Pledgee may grant options and may impose reasonable
     conditions   such  as  requiring  any  purchaser  to  represent   that  any
     "securities"  constituting  any part of the collateral are being  purchased
     for  investment  only,  Pledgor  hereby  waiving and  releasing any and all
     equity or right of  redemption.  If all or any of the Series A Note is sold
     by Pledgee upon credit or for future delivery,  Pledgee shall not be liable
     for the  failure of the  purchaser  to purchase or pay for the same and, in
     the event of any such failure, Pledgee may resell such collateral.




--------------------------------------------------------------------------------




          (c)  Pledgee  may  exercise,  either by itself  or by its  nominee  or
     designee,  in the name of Pledgor,  all of the rights,  powers and remedies
     granted  to Pledgee in Section 2 hereof in respect of the Series A Note and
     may exercise and enforce all of Pledgee's rights and remedies hereunder and
     under law.

     8. Events of Default.  An "Event of Default"  shall mean each or any of the
following:

          (a) if Pledgor  fails to pay any  payment of  principal  due under the
     Note or the Loan Agreement,  together with all accrued and unpaid Interest,
     if any, which is due under the Note, or declared due and payable whether at
     maturity or by acceleration; or

          (b) if any  Event  of  Default  under  the  Note  has  occurred  or is
     occurring; or

          (c) if any Event of Default  under the Loan  Documents has occurred or
     is occurring; or

          (d) if any Event of Default under this Security Agreement has occurred
     or is occurring.

     9.  Waivers;  Modifications.  None  of the  terms  and  conditions  of this
Security Agreement may be discharged, changed, waived, modified or varied in any
manner unless in a writing duly signed by the parties hereto.

     10.  Remedies  Cumulative.  All rights and remedies  afforded to Pledgee by
reason of this Security  Agreement  are separate and  cumulative  remedies,  and
shall be in  addition  to all other  rights  and  remedies  in favor of  Pledgee
existing at law or in equity or otherwise.  No one of such remedies,  whether or
not exercised by Pledgee,  shall be deemed to exclude,  limit,  or prejudice the
exercises  of any other  legal or  equitable  remedy or  remedies  available  to
Pledgee.

     11. Notices.  Any demand,  notice or other communication in connection with
this Security Agreement will be deemed to be made, given and received:

          (a) if mailed by prepaid registered mail addressed as set forth below,
     on the day  following  the day on which it was  mailed,  during a period of
     uninterrupted   mail   service,   whether  or  not  the  same  be  returned
     undelivered;

          (b) if delivered or sent by prepaid courier service to the address set
     forth below,  or  personally  served upon any director,  officer,  servant,
     employee or partner of the Pledgor or Pledgee, at the time of such delivery
     or service; or

          (c) if sent prepaid by telefax or other  similar  means of  electronic
     communication,  to the  number  set  forth  below or where the  Pledgor  or
     Pledgee has such facilities to receive such communication,  provided that a
     copy thereof is sent on the same day by prepaid  mail,  at the time of such
     sending.

Until further notice,  notices under this Security  Agreement shall be addressed
as follows:



--------------------------------------------------------------------------------



         If to Pledgee:

                  Arbor Bank
                  911 Central Ave.
                  P.O. Box 429
                  Nebraska City, NE 68410-0429
                  Attention:  Jon Wilson
                  Fax:  402.873.3388

         If to Pledgor:

                  NEDAK Ethanol, LLC
                  87590 Hillcrest Road - P.O. Box 391
                  Atkinson, NE 68713
                  Attention:  Jerome Fagerland, President and General Manager
                  Phone:  402.925.5570
                  Fax:  402.336.2478

     12.  Binding  Effect and  Assignments.  This  Security  Agreement  shall be
binding upon and inure to the benefit of Pledgor and its successors and assigns.
This Security  Agreement shall be binding upon and shall inure to the benefit of
Pledgee and its successors and assigns.

     13.  Severability.  In case any one or more of the provisions  contained in
this Security  Agreement shall be found to be invalid,  illegal or unenforceable
in any respect,  the  validity,  legality and  enforceability  of the  remaining
provisions  contained  herein  shall  not in any  way be  affected  or  impaired
thereby,  and this Security Agreement shall continue in full force and effect in
accordance with its remaining terms.

     14. Further  Assurances.  Pledgor agrees to do such further acts and things
and to execute and deliver to Pledgee such additional conveyances,  assignments,
agreements and  instruments as Pledgee from time to time may reasonably  require
or deem  advisable  to carry into effect this  Security  Agreement or to further
assure and confirm unto Pledgee its rights, powers and remedies hereunder.

     15. Release.  Pledgee agrees to release its security interest in the Series
A Note upon satisfaction of all of the following conditions precedent:

          (a) that the  documents  to effect such release be prepared by counsel
     for Pledgor; and

          (b) that (i) the principal  amount of the Note evidencing the Loan and
     the other Obligations,  shall have been fully paid and satisfied,  and (ii)
     accrued Interest on the Note evidencing the Loan and any costs,  commitment
     and other fees, expenses and other sums owing to Pledgee as provided in the
     Note, shall have been fully paid; and

          (c) that all costs, fees,  expenses and other sums paid or incurred by
     or on behalf of Pledgee in exercising any of its rights,  powers,  options,
     privileges  and  remedies



--------------------------------------------------------------------------------



     hereunder,  including,  without limitation,  reasonable attorneys' fees and
     disbursements, shall have been fully paid.

If the Series A Note is so released,  Pledgee,  at the request and sole cost and
expense  of  Pledgor  made at the time of any such  release,  will  execute  and
deliver  to  Pledgor  a  proper  instrument  or  instruments  acknowledging  the
satisfaction and termination of this Security  Agreement,  and will duly assign,
transfer  and  deliver  without  recourse  and  without  any  representation  or
warranty,  express or implied  (except that Pledgee  shall  represent  that such
release  has been and is duly  authorized,  that all  necessary  consents to the
execution  and delivery  thereof have been obtained and that it has not assigned
or encumbered the Collateral), to Pledgor such of the Series A Note as may be in
the  possession  of Pledgee and as has not  theretofore  been sold or  otherwise
applied or  released  pursuant to this  Security  Agreement,  together  with any
moneys at the time held by Pledgee  hereunder  and not applied to the payment of
the Obligations.

     16.  Governing  Law.  This  Security  Agreement  shall be  governed  by and
construed  and  enforced  in  accordance  with the laws of the State of Nebraska
applicable to contracts  entered into and to be performed  entirely  within such
State and  without  regard to the  conflicts  or choice of laws or rules of such
State.

     17.  Interpretation.  All grammatical  changes in gender,  tense and number
required to give  meaning to any  provision  herein  shall be deemed to be made.
References to "this Agreement," "hereof," "herein," "hereto" and like references
are to this Security  Agreement and not to any  particular  article,  section or
other subdivision of this Security Agreement.  The insertion of headings in this
Security  Agreement is for convenience of reference only and will not affect the
construction or  interpretation  of this Security  Agreement.  Unless  otherwise
specified  herein,  all  statements  of or reference  to dollar  amounts in this
Security Agreement will mean lawful money of the United States of America.

     18.  Counterparts.  This Security  Agreement may be executed in one or more
counterparts  each of which  shall be deemed  and  constitute  an  original  and
binding agreement.

      [signature page follows; remainder of page intentionally left blank]



--------------------------------------------------------------------------------




                     [signature page to Security Agreement]

         IN WITNESS  WHEREOF,  the parties have duly executed and delivered this
Security Agreement as of the day and year first above written.

                                     PLEDGOR

                                     NEDAK ETHANOL, LLC,
                                     a Nebraska limited liability company
                                     as Borrower


                                     By: /s/ Jerome Fagerland
                                     Name:  Jerome Fagerland
                                     Its:  President and General Manager



                                     PLEDGEE

                                     Arbor Bank,
                                     a Nebraska banking corporation

                                     By: /s/ Jon R. Wilson
                                     Its: Omaha President

